1 Reported in 243 N.W. 383.
This will contest is here on attempted appeal from an order of the district court, made when the case was there called for trial, dismissing the appeal of Bertha Otting, proponent, to the district court from the order of the probate court denying probate of the supposed will.
Under the statute, G. S. 1923 (2 Mason, 1927) § 8988, the appeal from the probate court to the district court stood for trial de novo *Page 396 
in the latter tribunal. The mere order of dismissal there was not appealable. Graham v. Conrad, 66 Minn. 470, 69 N.W. 215; Thompson v. Berg, 151 Minn. 560, 187 N.W. 703. If appellant wanted review here of that decision, our procedure required either a motion for a new trial or the entry of judgment of dismissal. In the one case an appeal could be taken from the order denying a new trial, and in the other from the judgment.
Respondent's motion to dismiss the appeal must be granted.
So ordered.